Exhibit 10.2


EXECUTION VERSION


AMENDMENT NO. 2, LIMITED WAIVER, MASTER ASSIGNMENT, AND AGREEMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT
This Agreement No. 2, Limited Waiver, Master Assignment, and Agreement to
Amended and Restated Credit Agreement (this “Agreement”) dated as of March 21,
2018 (the “Effective Date”), is among Jagged Peak Energy LLC, a Delaware limited
liability company (the “Borrower”), Jagged Peak Energy Inc., a Delaware
corporation (the “Guarantor”), Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) and as
issuing lender (in such capacity, the “Issuing Lender”), the Lenders (as defined
below), the Assignors (as defined below), and the Assignees (as defined below).
RECITALS
A.    Reference is made to that certain Amended and Restated Credit Agreement
dated as of February 1, 2017 (as amended by that certain Amendment No. 1, Master
Assignment and Agreement to Amended and Restated Credit Agreement dated as of
October 26, 2017 (the “First Amendment”), and as further amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the Administrative Agent, the Issuing Lender and the
financial institutions party thereto as lenders from time to time (the
“Lenders”). Each term defined in the Credit Agreement and used herein without
definition shall have the meaning assigned to such term in the Credit Agreement,
unless expressly provided to the contrary.
B.     Subject to the terms and conditions set forth herein, (i) the existing
Lenders (each an “Existing Lender” and collectively, the “Existing Lenders”)
wish to reallocate the percentage of their rights and obligations under the
Credit Agreement as a Lender among themselves and such other Persons identified
as a “New Lender” on the signature pages hereto (each a “New Lender” and
collectively, the “New Lenders”), and (ii) the Lenders (including the New
Lenders) have agreed to increase the aggregate Commitments from $1,000,000,000
to $1,500,000,000 as set forth on Schedule I hereto, subject to the established
Aggregate Elected Commitments (as set forth in the Credit Agreement attached
hereto as Annex A) of $540,000,000.
C.    The Guarantor has represented and warranted under Section 4.1(a) of the
Credit Agreement that the Guarantor is in good standing under the laws of its
jurisdiction of incorporation, and it is an Event of Default under Section
7.1(b) of the Credit Agreement if such representation and warranty is incorrect,
false or otherwise misleading in any material respect at the time it was made.
D.    The Guarantor has represented and warranted under (i) Section 5 of the
First Amendment and (ii) in Notices of Borrowing, Compliance Certificates and
other certificates delivered in connection with the Credit Documents that the
Guarantor is in good standing under the laws of its jurisdiction of
incorporation, and it is an Event of Default under Section 7.1(b) of the Credit
Agreement if such representation and warranty is incorrect, false or otherwise
misleading in any material respect at the time it was made.
E.    Section 5.1(a) of the Credit Agreement requires each Credit Party to
preserve and maintain its partnership, limited liability company or corporate
existence, rights, franchises and privileges in the jurisdiction of its
organization, and the failure to preserve and maintain such partnership, limited
liability company or corporate existence, rights, franchises and privileges in
the jurisdiction of its organization constitutes an Event of Default under
Section 7.1(c) of the Credit Agreement.
F.    (i) The Guarantor may not have been in good standing under the laws of its
jurisdiction of incorporation as of the Closing Date, the Effective Date (as
defined in the First Amendment) and the respective dates of Notices of
Borrowing, Compliance Certificates and other certificates delivered in
connection with the Credit Documents; and (ii) the Guarantor failed to preserve
and maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its organization (the events and circumstances described in
recitals (C) through (F) hereof, collectively, the “Specified Defaults”).
G.    The parties hereto wish to, subject to the terms and conditions of this
Agreement, (i) increase the Borrowing Base, (ii) amend the Credit Agreement as
set forth in Annex A hereto and as otherwise provide herein, (iii)


-1-

--------------------------------------------------------------------------------




waive any Event of Default that occurred as a result of the Specified Defaults
under Section 7.1(b) of the Credit Agreement; and (iv) waive any Event of
Default that occurred as a result of the Specified Defaults under Section 7.1(c)
of the Credit Agreement.
THEREFORE, the parties hereto hereby agree as follows:
Section 1.Defined Terms; Other Definitional Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise specified. The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “including” means “including, without
limitation,”. Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.
Section 2.    Limited Waiver.
(a)    Waiver of Defaults. The Guarantor hereby acknowledges the existence and
continuation of the Specified Defaults. The Guarantor has requested that the
Administrative Agent and the Majority Lenders waive the Specified Defaults and
any breaches of representations, warranties or covenants under the Credit
Documents resulting therefrom that may exist as of the Effective Date (the
“Waiver”). In response to the Guarantor’s request, the Administrative Agent and
the Majority Lenders hereby grant the Waiver.
(b)    Limitation of Waivers. Subject to the terms and conditions of this
Agreement, the Waiver granted in Section 2(a) is hereby granted to the extent,
and only to the extent, specifically stated herein and for no other purpose or
period and shall not be deemed to:
(i.)    be a consent or agreement to, or waiver or modification of, any other
term or condition of the Credit Agreement, any other Credit Document or any of
the documents referred to therein,
(ii.)    impair, prejudice or otherwise adversely affect the Administrative
Agent’s or the Lenders’ rights at any time to exercise any right, privilege or
remedy in connection with the Credit Documents with respect to any existing or
future Default or Event of Default (other than the Specified Defaults) or any
other action or inaction of the Guarantor or any of the other Credit Parties
which constitutes (or would constitute) a violation of any provision of the
Credit Agreement or any other Credit Document, or which results (or would
result) in a Default or Event of Default under the Credit Agreement or any other
Credit Document,
(iii.)    amend or alter any provision of the Credit Agreement or the other
Credit Documents, or
(iv.)    constitute any course of dealing or other basis for altering any
obligation of the Guarantor or any other Credit Party, or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Credit Documents, or any other contract or instrument.
No delay by the Administrative Agent or the Lenders in exercising any rights or
remedies shall operate as a waiver of any rights or remedies the Administrative
Agent or such Lender may have. The Credit Parties acknowledge that any failure
of the Administrative Agent or any Lender at any time or times hereafter to
require strict performance by any Credit Party of any provisions of the Credit
Agreement and each other Credit Document shall not waive, affect or diminish any
right of the Administrative Agent or any Lender to thereafter demand strict
compliance therewith. Any future negotiations or discussions with any agent or
representative of the Administrative Agent or any Lender regarding the Credit
Documents shall not be binding upon the Administrative Agent and the Lenders
unless and until any terms resulting from such negotiations or discussions are
reduced to written agreement signed by the Administrative Agent, Credit Parties,
and the requisite Lenders. Any and all rights and remedies available to the
Administrative Agent and the Lenders shall be cumulative and may be exercised
separately, successively or concurrently at the sole discretion of the
Administrative Agent and the Lenders.


-2-

--------------------------------------------------------------------------------




Section 3.    Master Assignment. In lieu of executing and delivering an
Assignment and Assumption, each Existing Lender whose Pro Rata Share of the
Commitments is decreasing in connection herewith (each an “Assignor” and,
collectively, the “Assignors”) and each Existing Lender whose Pro Rata Share of
the Commitments is increasing in connection herewith (together with the New
Lenders, each an “Assignee” and, collectively, the “Assignees”) hereby agree to,
and Borrower hereby accepts, the following:
(a)    Assignment. For an agreed consideration, each Assignor hereby irrevocably
sells and assigns to the respective Assignees, and each Assignee hereby
irrevocably purchases and assumes from the respective Assignors, subject to and
in accordance with the terms hereof and the Credit Agreement, as of the
Effective Date (i) such Pro Rata Share in and to all of the respective
Assignors’ rights and obligations in their respective capacities as Existing
Lenders under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and Pro Rata
Share identified in Schedule I hereto that would result in Assignors and
Assignees having the respective Commitments (and applicable Pro Rata Share
thereof) set forth in Schedule I attached hereto (including without limitation
any letters of credit and guaranties provided in connection with the Credit
Agreement), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the respective
Assignors (in their respective capacities as Existing Lenders) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to, and in proportion to, the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
any Assignor to any Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as an "Assigned Interest" and referenced on
Schedule I). Each such sale and assignment is without recourse to any Assignor
and, except as expressly provided in this Agreement, without representation or
warranty by any Assignor.
(b)    Representations and Warranties of Assignor. Each Assignor (i) represents
and warrants that (A) it is the legal and beneficial owner of the relevant
Assigned Interest, (B) such Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, and (C) it has full power and authority, and
has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby; and (ii) assumes no
responsibility with respect to (A) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(B) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (C) the financial
condition of the Borrower, its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (D) the performance or observance
by the Borrower, its Subsidiaries or Affiliates or any other Person of any of
its obligations under any Credit Document.
(c)    Representations and Warranties of Assignee. Each Assignee (i) represents
and warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become (or remain, as the case may be) a
Lender under the Credit Agreement, (B) it meets all the requirements to be an
assignee under Section 10.7 of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.7 of the Credit Agreement), (C) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the relevant Assigned
Interest, shall have the obligations of a Lender thereunder, (D) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (E) it has received a copy of the
Credit Agreement and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.2 thereof, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Agreement and to purchase such Assigned Interest, (F) it has, independently and
without reliance upon the Administrative Agent or any Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and to purchase such Assigned
Interest, and (G) if it is not incorporated under the laws of the United States
of America or a state thereof, on or prior to the date hereof, it has delivered
to Administrative Agent any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
such Assignee; and (ii) agrees that (A) it will, independently and without
reliance on the Administrative Agent, any Assignor, or any other Lenders, and
based on such documents and information as it shall deem appropriate at the
time, continue


-3-

--------------------------------------------------------------------------------




to make its own credit decisions in taking or not taking action under the Credit
Documents, and (B) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.
(d)    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of each Assigned Interest (including payments
of principal, interest, fees and other amounts) to the relevant Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The
Assignors and Assignees shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
(e)    Consent; Waiver of Administrative Fees. The Administrative Agent, the
Issuing Lender and the Borrower hereby consent to each Assignor’s assignment of
the Assigned Interests to the respective Assignees, and waive any other
conditions to the effectiveness of such assignment that are not expressly set
forth in this Agreement, and agree that the terms of this Agreement shall
constitute an Assignment and Assumption. The Administrative Agent hereby
consents to a one-time waiver of the $3,500 administrative fees that would
otherwise be payable by each Assignee pursuant to Section 10.7(b)(iv) of the
Credit Agreement as a result of the assignment provided for herein.
Section 4.    Amendment to Credit Agreement.
(a)    The Credit Agreement is hereby amended to read in its entirety as set
forth on Annex A attached hereto.
(b)    Exhibit M (Elected Commitment Increase Certificate) and Exhibit N
(Additional Lender Certificate) hereto are hereby added as Exhibit M and Exhibit
N to the Credit Agreement, and Exhibit M and Exhibit N attached hereto shall be
deemed to be attached as Exhibit M and Exhibit N to the Credit Agreement.
Section 5.    Borrowing Base Increase. Subject to the terms of this Agreement,
the parties hereto hereby agree that, as of the Effective Date, the Borrowing
Base is hereby increased from $425,000,000 to $540,000,000, and the Borrowing
Base shall remain in effect at such amount until the Borrowing Base is
redetermined or adjusted in accordance with the Credit Agreement, as amended
hereby. The redetermination of the Borrowing Base pursuant to this Section 5
shall constitute the scheduled Semi-Annual Redetermination to occur on or about
April 1, 2018, as set forth in Section 2.2(b)(i) of the Credit Agreement, as
amended hereby. The parties hereto hereby agree that the next Scheduled
Redetermination of the Borrowing Base shall be a Quarterly Redetermination to
occur on or about July 1, 2018, as provided in Section 2.2(c)(iii) of the Credit
Agreement.
Section 6.    Representations and Warranties. Each Credit Party represents and
warrants that, as of the date hereof (after giving effect to the Waiver): (a)
the representations and warranties of such Credit Party contained in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the Effective Date as if made on
and as of such date, except that any representation and warranty which by its
terms is made as of a specified date is true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) only as of such specified date; (b) no Default
has occurred and is continuing; (c) the execution, delivery and performance of
this Agreement are within such Credit Party’s powers and have been duly
authorized by all necessary corporate, limited liability company, or partnership
action; (d) this Agreement constitutes the legal, valid, and binding obligation
of such Credit Party enforceable against such Credit Party in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity whether applied by a court of law or
equity; (e) the execution, delivery and performance of this Agreement by such
Credit Party do not require any authorization or approval or other action by, or
any notice or filing with, any Governmental Authority other than those that have
been obtained or provided and other than filings delivered hereunder to perfect
Liens created under the Security Documents; and (f) the Liens under the Security
Documents are valid and subsisting and secure the obligations under the Credit
Documents.


-4-

--------------------------------------------------------------------------------




Section 7.    Conditions to Effectiveness. This Agreement shall become effective
on the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:
(a)    The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement, duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantor, the Administrative Agent, the Issuing Lender, the Lenders
(including the New Lenders), the Assignors, and the Assignees.
(b)    The Administrative Agent shall have received counterparts, as requested
by the Administrative Agent of the Amendment No. 2 Fee Letter dated March 21,
2018 between Wells Fargo Bank, N.A. and the Borrower (the “Amendment No. 2 Fee
Letter”).
(c)    The Administrative Agent shall have received an amended and restated Note
payable to each Lender requesting an amended and restated Note in the amount of
its Commitment, after giving effect to this Agreement, duly and validly executed
and delivered by a duly authorized officer of the Borrower.
(d)    The Borrower shall have paid to the Administrative Agent (a) all
reasonable out-of-pocket costs and expenses that have been invoiced and are
payable pursuant to Section 10.1 of the Credit Agreement and (b) all fees set
forth in the Amendment No. 2 Fee Letter.
(e)    The Administrative Agent shall have received duly executed Mortgages, or
supplements to existing Mortgages, in form and substance reasonably satisfactory
to the Administrative Agent, encumbering not less than 90% (by PV10) of the
Credit Parties’ Proven Reserves and 90% (by PV10) of the Credit Parties’ PDP
Reserves, in each case, as described in the most recently delivered Engineering
Report.
(f)    The Administrative Agent shall have received satisfactory title
information and be satisfied in its sole discretion with the title to the Oil
and Gas Properties included in the Borrowing Base, and that such Oil and Gas
Properties constitute (i) not less than 80% (by PV10) of the Credit Parties’
Proven Reserves evaluated in the most recently delivered Engineering Report and
(ii) that the Credit Parties have good and marketable title to their Oil and Gas
Properties, subject to no other Liens (other than Permitted Liens).
(g)    The Administrative Agent shall have received the following, duly executed
by all the parties thereto, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders:
(i.)    certificates of insurance naming the Administrative Agent as loss payee
with respect to property insurance, or additional insured with respect to
liability insurance for the insurance required to be carried pursuant to Section
5.3 of the Credit Agreement;
(ii.)    a certificate from a Responsible Officer of the Borrower and the Parent
dated as of the Effective Date stating that as of such date (A) all
representations and warranties of any Credit Party set forth in this Agreement
and in each of the other Credit Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties contained in Section 4.20 of the Credit Agreement
and any representations and warranties that already are qualified or modified by
materiality in the text thereof) on such date, except that any representation
and warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties
contained in Section 4.20 of the Credit Agreement and any representations and
warranties that already are qualified or modified by materiality in the text
thereof) only as of such specified date, (B) no Default has occurred and is
continuing and (C) the secretary’s certificate delivered in connection with the
Credit Agreement remains, with respect to the Borrower and the Guarantor, true
and correct in all material respects;
(iii.)    certificates of good standing for each Credit Party in each state in
which each such Person is organized or qualified to do business, which
certificate shall be (A) dated a date not earlier than 10 days prior to the
Effective Date or (B) otherwise effective on the Effective Date;


-5-

--------------------------------------------------------------------------------




(iv.)    a legal opinion of Vinson & Elkins, L.L.P. as outside counsel to the
Credit Parties, in form and substance reasonably acceptable to the
Administrative Agent; and
(v.)    appropriate UCC-3 financing statements, if any, necessary or desirable
for filing with the appropriate authorities and any other documents, agreements,
or instruments necessary to create, perfect or maintain an Acceptable Security
Interest in the Collateral described in the Security Agreement;
(h)    The Credit Parties shall have received any consents, licenses and
approvals required in accordance with applicable law, or in accordance with any
document, agreement, instrument or arrangement to which such Credit Party is a
party, in connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Credit Documents.
(i)    No action, suit, investigation or other proceeding (including without
limitation, the enactment or promulgation of a statute or rule) by or before any
arbitrator or any Governmental Authority shall be threatened or pending and no
preliminary or permanent injunction or order by a state or federal court shall
have been entered (i) in connection with this Agreement, any other credit
agreement, or any transaction contemplated hereby or thereby or (ii) which could
reasonably be expected to result in a Material Adverse Change.
(j)    The Administrative Agent shall have received such other documents,
governmental certificates, agreements, and lien searches as the Administrative
Agent or any Lender may reasonably request.
Section 8.    Acknowledgments and Agreements.
(a)    Each Credit Party acknowledges that on the date hereof all outstanding
Secured Obligations are payable in accordance with their terms and each Credit
Party waives any set-off, counterclaim, recoupment, defense, or other right, in
each case, existing on the date hereof, with respect to such Secured
Obligations. Each party hereto does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and each
Credit Party acknowledges and agrees that its respective liabilities and
obligations under the Credit Agreement, as amended herby, and the other Credit
Documents are not impaired in any respect by this Agreement.
(b)    The Administrative Agent, the Issuing Lender, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Credit
Documents. Nothing in this Agreement shall constitute a waiver or relinquishment
of (i) any Default or Event of Default under any of the Credit Documents, (ii)
any of the agreements, terms or conditions contained in any of the Credit
Documents, (iii) any rights or remedies of the Administrative Agent, the Issuing
Lender, or any Lender with respect to the Credit Documents, or (iv) the rights
of the Administrative Agent, the Issuing Lender, or any Lender to collect the
full amounts owing to them under the Credit Documents.
(c)    This Agreement is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
Section 9.    Reaffirmation of the Guaranty. The Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that the Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all the Guaranteed
Obligations (as defined in the Guaranty), and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
the Guarantor under the Guaranty, in connection with the execution and delivery
of amendments, consents or waivers to the Credit Agreement or any of the other
Credit Documents.
Section 10.    Reaffirmation of Liens. Each Credit Party (a) reaffirms the terms
of and its obligations (and the security interests granted by it) under each
Security Document to which it is a party, and agrees that each such Security
Document will continue in full force and effect to secure the Secured
Obligations as the same may be amended, supplemented, or otherwise modified from
time to time, and (b) acknowledges, represents, warrants and agrees that


-6-

--------------------------------------------------------------------------------




the Liens and security interests granted by it pursuant to the Security
Documents are valid, enforceable and subsisting and create an Acceptable
Security Interest to secure the Secured Obligations.
Section 11.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 12.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 13.    Severability. In case one or more of the provisions of this
Agreement shall for any reason be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or in the other Credit Documents shall
not be affected or impaired thereby.
Section 14.    Governing Law. This Agreement shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of New York without regard to conflicts of laws principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York).
Section 15.    Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT, THE
NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY
PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[The remainder of this page has been left blank intentionally.]




-7-

--------------------------------------------------------------------------------






EXECUTED to be effective as of the date first above written.
BORROWER:
 
 
 
 
 
 
 
JAGGED PEAK ENERGY LLC
 
 
 
 
 
 
By:
/s/ CHRISTOPHER HUMBER
 
Name:
Christopher Humber
 
Title:
Executive Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
GUARANTOR:
 
 
 
 
 
 
 
JAGGED PEAK ENERGY INC.
 
 
 
 
 
 
By:
/s/ CHRISTOPHER HUMBER
 
Name:
Christopher Humber
 
Title:
Executive Vice President, General Counsel and Secretary











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
ADMINSTRATIVE AGENT/ISSUING
 
LENDER/LENDER:
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
an Existing Lender and an Assignor
  
 
 
 
 
By:
/s/ SUZANNE RIDENHOUR
 
Name:
Suzanne Ridenhour
 
Title:
Director











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
LENDERS:
 
 
 
 
 
FIFTH THIRD BANK, as an Existing Lender and an Assignor
  
 
 
 
 
By:
/s/ JONATHAN H. LEE
 
Name:
Jonathan H. Lee
 
Title:
Director











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
ABN AMRO CAPTIAL USA LLC, as an Existing Lender and an Assignor
  
 
 
 
 
By:
/s/ DARRELL HOLLEY
 
Name:
Darrell Holley
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
By:
/s/ MICHAELA BRAUN
 
Name:
Michaela Braun
 
 
Title:
Director
 











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION, as an Existing Lender and an Assignor
  
 
 
 
 
By:
/s/ DAVID M. BORNSTEIN
 
Name:
David M. Bornstein
 
Title:
Senior Vice President











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as an Existing Lender and an Assignor
  
 
 
 
 
By:
/s/ JOHN LANE
 
Name:
John Lane
 
Title:
Executive Vice President











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
CITIBANK, N.A., as an Existing Lender and an Assignor
  
 
 
 
 
By:
/s/ PHIL BALLARD
 
Name:
Phil Ballard
 
Title:
Vice President











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as an Existing Lender and an Assignor
  
 
 
 
 
By:
/s/ DAVID MORRIS
 
Name:
David Morris
 
Title:
Authorized Officer











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
GOLDMAN SACHS BANK USA, as an Existing Lender and an Assignor
  
 
 
 
 
By:
/s/ JOSH ROSENTHAL
 
Name:
Josh Rosenthal
 
Title:
Authorized Signatory











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
UBS AG, STAMFORD BRANCH, as an Existing Lender and an Assignor
  
 
 
 
 
By:
/s/ HOUSSEM DALY
 
Name:
Houssem Daly
 
Title:
Associate Director
 
 
 
 
 
 
 
 
 
By:
/s/ DARLENE ARIAS
 
Name:
Darlene Arias
 
 
Title:
Director
 











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
BMO HARRIS BANK N.A., as a New Lender and an Assignee
  
 
 
 
 
By:
/s/ JAMES V. DUCOTE
 
Name:
James V. Ducote
 
Title:
Managing Director











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
ROYAL BANK OF CANADA, as a New Lender and an Assignee
  
 
 
 
 
By:
/s/ KRISTAN SPIVEY
 
Name:
Kristen Spivey
 
Title:
Authorized Signatory











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
COMERICA BANK, as a New Lender and an Assignee
  
 
 
 
 
By:
/s/ V. MARK FUQUA
 
Name:
V. Mark Fuqua
 
Title:
Executive Vice President











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a New Lender and an Assignee
  
 
 
 
 
By:
/s/ ALICIA SCHUG
 
Name:
Alicia Schug
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
By:
/s/ MARIA GUINCHARD
 
Name:
Maria Guinchard
 
 
Title:
Vice President
 











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as a New Lender and an Assignee
  
 
 
 
 
By:
/s/ JOHN C. LOZANO
 
Name:
John C. Lozano
 
Title:
Senior Vice President











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------







 
 
 
 
 
 
 
BOKF, NA, as a New Lender and as an Assignee
  
 
 
 
 
By:
/s/ BEN W. SUH
 
Name:
Ben W. Suh
 
Title:
Senior Vice President











Signature Page to Amendment No. 2

--------------------------------------------------------------------------------






ANNEX A
[SEE ATTACHED]








Annex A

--------------------------------------------------------------------------------






EXHIBIT M
[SEE ATTACHED]








Exhibit M

--------------------------------------------------------------------------------






EXHIBIT N
[SEE ATTACHED]








Exhibit N